Citation Nr: 1013266	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  05-01 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1953 to 
October 1954.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which denied service 
connection for a back condition.  

In June 2008 the Veteran testified before the undersigned at 
a Travel Board hearing in Montgomery, Alabama.  The 
transcript of that hearing is of record.

In a decision dated in May 2003, the Board granted the 
Veteran's request to reopen his claim for service connection 
for a back disorder and remanded the claim for further 
development.  Subsequently, in April 2009, the Board denied 
the appeal for service connection for a back disorder.  The 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court) and in January 2010, the Court 
granted a joint motion for remand for further development.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a dental has been raised 
by the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over this issue, and it is hereby referred 
to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In accordance with the Court's January 2010 Order granting a 
joint remand, the Board hereby finds that a VA examination 
and/or opinion is necessary in this appeal.  

As stated in its April 2009 decision, the Board finds 
credible the Veteran's recollection of a fall in service.  
Additionally, in February 2006, a private physician opined 
that the Veteran's current disorder "could be" related to 
service.  While the Board finds the Veteran's statements and 
private physician's opinion are indications that his current 
symptoms may be a disorder associated with service, there is 
insufficient competent evidence on file for the VA to make a 
decision on the claim.  To that end, given the competent 
statements of a fall in service and his current diagnosis of 
a back disorder, the Board finds that a VA examination is 
required under McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
to determine whether his current disorder is causally 
related to active service.

Further, in order to ensure that all records are available, 
any outstanding VA outpatient treatment records related to 
his aforementioned disorders should be obtained.  

The Veteran must be advised of the importance of reporting 
to any scheduled examinations and of the possible adverse 
consequences, to include denial of the claim, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain outpatient treatment records 
from the VA Medical Center in 
Birmingham, Alabama from September 2005 
to the present.  Any negative responses 
should be noted. 

2.  The RO should schedule the Veteran 
for an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of his current back disorder.  
The claims folder should be made 
available to and reviewed by the 
examiner and such review should be noted 
in the examination report.  All 
indicated studies should be performed 
and all findings should be reported in 
detail.  

The examiner should render an opinion as 
to the nature of any current back 
disorder and whether it is at least as 
likely as not (50 percent probability or 
greater) that any currently diagnosed 
back disorder had its onset in or is 
related to service.  The rationale for 
all opinions should be provided in a 
legible report.  

3.  Review the Veteran's claims file and 
ensure that the foregoing development 
actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is 
required, it should be undertaken prior 
to further claims adjudication.

4.  Readjudicate the issues on appeal, 
to include any additional evidence 
obtained as a result of this Remand that 
may not have been previously considered.  

If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of 
the Case and be provided an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



